Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed January 31, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00063-CV
____________
 
IN RE MARK L. SHIDLER, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 25, 2006, relator Mark L. Shidler,
Inc. filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  Relator has failed to establish it is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus.  See Tex.
R. App. P. 52.3.
 
PER
CURIAM
Petition Denied and Memorandum Opinion filed January
31, 2006.
Panel consists of Justices Hudson, Frost, and Seymore.